Citation Nr: 0301934	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-05 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
exercise-induced asthma.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia.

3.  Entitlement to a compensable rating for plantar fasciitis 
with bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in Waco, Texas in September 2002.

The Board notes that the veteran disagreed with the initial 
evaluations assigned his right and left wrist disabilities, 
and was issued a statement of the case (SOC) on those issues 
in May 1999.  A supplemental statement of the case (SSOC) 
addressing those disabilities was issued in December 2001.  
Notably, however, no communication from either the veteran or 
his representative which can be construed as a substantive 
appeal with respect to the initial evaluations assigned his 
wrist disorders has been submitted since the issuance of the 
May 1999 SOC.  Consequently, the Board concludes that the 
veteran is not seeking appellate review of the issues of 
entitlement to a rating in excess of 10 percent for right 
wrist disability and entitlement to a rating in excess of 10 
percent for left wrist disability.


FINDINGS OF FACT

1.  The veteran requires daily inhalational or oral 
bronchodilator therapy for his exercise-induced asthma, but 
is not shown to require courses (at least three times a year) 
of systemic corticosteroids or immuno-suppressive 
medications; he does not experience at least monthly visits 
to a physician for required care of exacerbations, or to 
experience more than one attack per week with episodes of 
respiratory failure; his Forced Expiratory Volume in one 
second (FEV-1) is between 84 and 93 percent of predicted 
value; his ratio of FEV-1 to Forced Vital Capacity (FEV-
1/FVC) is between 68 and 82 percent.

2.  The veteran's GERD with hiatal hernia is manifested by 
recurrent pyrosis and regurgitation accompanied by arm pain, 
but not by any anemia, hematemesis, melena or loss of weight, 
or by any symptom combinations productive of severe 
impairment of health.

3.  The veteran's plantar fasciitis with bilateral heel spurs 
is intermittently symptomatic and productive of pain on use, 
but without evidence of any associated significant functional 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
exercise-induced asthma have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.97, Diagnostic 
Code 6602 (2002). 

2.  The criteria for a 30 percent evaluation for GERD with 
hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.112, 4.114, Diagnostic Code 7346 (2002). 

3.  The criteria for a 10 percent evaluation for plantar 
fasciitis with bilateral heel spurs have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in July 
1998 with notice of the June 1998 rating decision which 
granted service connection for exercise-induced asthma, 
assigning a 10 percent evaluation therefor; granted service 
connection for GERD with hiatal hernia, assigning a 10 
percent evaluation therefore; and granted service connection 
for plantar fasciitis with bilateral heel spurs, assigning a 
non-compensable evaluation.  In response to his notice of 
disagreement with the June 1998 rating decision, the veteran 
was provided with a statement of the case in January 1999 
which notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The veteran thereafter 
perfected his appeal of these issues.  The Board notes that 
the veteran was specifically notified in a December 2001 
supplemental statement of the case of the VCAA, and of what 
evidence VA was responsible for obtaining in connection with 
his appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, concerning weight loss, which are 
applicable to the instant claim, were changed.  While the 
veteran has not previously been provided the amended language 
of that regulation, the Board finds that there would be no 
prejudice to the veteran in proceeding with a decision in the 
instant appeal.  The amended regulation establishes a 
definition of "weight loss" by reference to a baseline 
weight calculated by determining a veteran's average weight 
for the two-year period prior to the onset of the disability 
at issue.  As will be discussed in further detail below, 
while the precise date of onset of the veteran's 
gastrointestinal disability is unclear, service medical 
records establish that the disability was present by October 
1996.  Available records for the years prior to October 1996 
show that the veteran's weight ranged from 130 to 165 pounds.  
However, even using the highest weight for the veteran 
recorded during that time, 165 pounds, he has not 
demonstrated in the instant appeal a loss of weight which 
qualifies even as minor weight loss under the amended 
regulation (minor weight loss is defined as a weight loss of 
10 to 20 percent of the individual's baseline weight 
sustained for three months or longer). The amendments to 
38 C.F.R. § 4.112 are therefore not favorable to the 
veteran's claim under the facts of his particular case, and 
there consequently is no prejudice to the veteran in 
proceeding with the case on the merits.

The Board notes that additional medical records were received 
in December 2002, which document treatment of the veteran for 
gastrointestinal problems in November 2002.  The referenced 
records were submitted by the veteran himself, and were 
received following certification of the appeal to the Board.  
See 38 C.F.R. §§ 20.903(b), 20.1304 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
December 2001 SSOC notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran, at his 
September 2002 hearing before the undersigned, reported that 
he was treated at VA facilities in October 2001 for asthma 
and in February 2002 for his bilateral heel spurs.  The Board 
points out, however, that the veteran has not requested that 
VA obtain those records or suggested that the outstanding 
records contain evidence which is not cumulative of evidence 
already contained in the treatment records and examination 
reports on file.  Nor has he contended that the outstanding 
treatment notes would document a worsening of his symptoms.  
The Board notes that the veteran specifically requested in 
January 2002 that his appeal be expedited to the Board, 
stating that he had made his case clear and had no additional 
evidence to furnish.  In light of the above, the Board 
concludes that further delay of the appellate process for the 
purpose of obtaining the referenced outstanding records is 
not warranted.

The record also reflects that the veteran was afforded VA 
examinations of his disabilities in February 1998 and August 
2001.  The Board notes that the veteran has challenged the 
adequacy of the pulmonary function tests performed at those 
examinations, arguing that such testing should have been 
performed only after he was made to exercise for a period.  
Inasmuch as the veteran's objection to the examinations is 
based on mere dissatisfaction with the medical protocols 
established by VA for testing pulmonary function, the Board 
finds that his objections lack merit. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected exercise-induced asthma, 
GERD with hiatal hernia, and plantar fasciitis with bilateral 
heel spurs.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

I.  Exercise-induced Asthma

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in September 1997.  In June 1998, service 
connection was granted for exercise-induced asthma, evaluated 
as 10 percent disabling effective October 1, 1997.  In a 
February 2002 rating decision, the evaluation assigned the 
veteran's disability was increased to 30 percent disabling 
effective October 1, 1997; this evaluation has remained in 
effect since that time.

Service medical records show that pulmonary function testing 
in June 1994 revealed FEV-1 of 91 percent of predicted and 
FEV-1/FVC of 75 percent.  Pulmonary function testing in 
September 1996 showed FEV-1 ranging from 87 to 92 percent of 
predicted, with FEV-1/FVC ranging from 75 to 78 percent.  The 
records show that the veteran used bronchodilators and that 
he complained of shortness of breath with exertion.  Physical 
examination occasionally demonstrated the presence of 
wheezes, although chest X-ray studies were consistently 
negative for any pertinent abnormalities.  The service 
records include the report of a Medical Board, which noted 
that the veteran experienced shortness of breath with 
exertion, although the report indicates that he was never 
hospitalized for such symptoms; the Medical Board report 
included a diagnosis of exercise-induced asthma.

At a VA examination conducted in February 1998, the veteran 
indicated that he worked at a plastics production factory.  
He reported that he had received emergency room treatment for 
asthma attacks on two occasions, and indicated that he would 
experience shortness of breath after walking fast for 10 
minutes, or when engaging in activities such as running or 
heavy lifting.  The veteran indicated that he avoided the 
need for emergency room visits by using an inhaler and by 
moderating his activities.  He denied any symptoms of 
wheezing, chest pain or frequent coughing.  Physical 
examination showed that the veteran exhibited normal 
respiratory excursion, but with end inspiratory and 
expiratory wheezes bilaterally.  Pulmonary function testing 
disclosed that the veteran had pre-bronchodilator FEV-1 of 84 
percent of predicted and FEV-1/FVC of 68 percent; and post-
bronchodilator FEV-1 of 93 percent of predicted and FEV-1/FVC 
of 70 percent; those findings were described by the examiner 
as consistent with mild obstructive defect.  The veteran's 
hemoglobin level was within the identified reference range of 
normal on blood chemical testing.  The veteran was diagnosed 
with exercise-induced asthma.

In several statements on file, the veteran indicates that he 
is unable to perform any chores at home that require much 
manual labor.  He reports that he occasionally needs to sit 
at the nurse's station at work in order to get his breathing 
under control.  He also reports that the need to traverse 
stairs at work affects his asthma, as do hot and humid days.

On file are VA treatment records for March 1999 to March 2000 
which show that the veteran presented in March 1999 and 
reported a history of symptoms including shortness of breath; 
he indicated that he used two inhalers for the relief of his 
symptoms.  The veteran next presented in March 2000, at which 
time his lungs were clear to auscultation on examination, 
without any wheezes, rales or rhonchi; he was diagnosed with 
asthma.

On VA examination in August 2001, the veteran reported 
experiencing asthma-type symptoms with exertion, stress and 
certain types of weather conditions, and indicated that he 
experienced these symptoms as often as six times a week; he 
indicated that the symptoms were relieved by the use of an 
inhaler.  The veteran denied using a nebulizer or oxygen.  He 
reported that he never required hospitalization for his 
respiratory symptoms, although he indicated that he had been 
treated at work for respiratory distress, which was usually 
alleviated through the use of an inhaler and rest.  On 
physical examination, the veteran appeared without any 
shortness of breath, although he was congested.  His chest 
was clear to auscultation.  Pulmonary function testing 
disclosed that the veteran had pre-bronchodilator FEV-1 of 85 
percent of predicted and FEV-1/FVC of 77 percent; and post-
bronchodilator FEV-1 of 93 percent of predicted and FEV-1/FVC 
of 82 percent.  The veteran was diagnosed with asthma.

At his September 2002 hearing before the undersigned, the 
veteran testified that he treated his asthma through the 
daily use of a Singulair pill and three inhalers.  He 
indicated that he experienced asthma attacks about twice each 
week during a heavy work week, and that the frequency of the 
attacks increased with summertime or humid weather.  He 
testified that he had not lost time from work on account of 
his asthma, but that he does go to a nurse's station to get 
the asthma under control about once each month.  He denied 
using a nebulizer or oxygen for his asthma.  He testified 
that one of his inhalers is steroid-based, but he denied 
using a systemic steroid.

On file are private medical records for November 2002 which 
show that on examination, the veteran's breath sounds were 
clear without wheezes or crackles, and that chest X-ray 
studies were normal, except for mild coarseness in the 
appearance of the inter-stitium of both lungs.

Analysis

The RO has evaluated the veteran's exercise-induced asthma 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under that 
code, a 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating requires FEV-1 less 
than 40- percent predicted, or; FEV-1/FVC less than 40, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

Review of the evidence of record shows that the veteran has 
consistently demonstrated an FEV-1 level of at least 84 
percent of predicted and an FEV-1/FVC level of at least 68 
percent on pulmonary function testing; as noted above, a 60 
percent rating based on pulmonary function requires an FEV-1 
level of 40 to 55 percent of predicted, or an FEV-1/FVC level 
of 40 to 55 percent.  Moreover, while the veteran indicates 
that he visits the nurse's station at work for the 
alleviation of his asthma symptoms about once each month, he 
does not contend, nor does the record show, that he requires 
the care of a physician for his exacerbations on a monthly 
(or more frequent) basis.  Indeed, VA and private medical 
records show that the veteran presents for follow up of his 
asthma symptoms approximately once each year.  In addition, 
while the veteran requires the use of a steroid-based inhaler 
for his asthma, he notably does not contend, nor does the 
evidence show, that he has required at any point a course of 
systemic corticosteroids or the use of any immuno-suppressive 
medications.  Nor is there any evidence that the veteran has 
experienced episodes of respiratory failure. 

In sum, the results of the veteran's pulmonary function 
testing do not support assignment of a rating higher than 30 
percent, and there is no evidence that the veteran otherwise 
meets the criteria for a higher initial rating, such as by 
demonstrating the need for at least monthly visits to a 
physician for required care of exacerbations, the need for at 
least intermittent courses of systemic corticosteroids, the 
need for daily use of immuno-suppressive medications, or the 
presence of episodes of respiratory failure.  The Board 
therefore concludes that a higher initial evaluation for the 
veteran's service-connected asthma is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  While the veteran contends that his asthma 
interferes with his performance at work when he traverses 
stairs and depending on the weather, he notably has not 
missed any work on account of his asthma, and requires the 
aid of the nurse's station only about once each month.  The 
Board points out in any event that the 30 percent evaluation 
for asthma acknowledges that this impairment causes some 
interference with employment.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown , 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  There is no evidence on file indicating that his 
disability has interfered with his employment to a degree 
greater than that contemplated by the regular schedular 
standards.

In addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for asthma, assigned 
the veteran an effective date for the grant of service 
connection of October 1, 1997.  The Board has reviewed the 
evidence on file, including the several pulmonary function 
tests of the veteran, and concludes that the underlying level 
of severity for the veteran's condition has remained at the 
30 percent level, but no more, since the award of service 
connection.  For the reasons enumerated above, and because 
there is no indication of greater disability than that 
described above during the period beginning October 1, 1997, 
a higher rating is not warranted for any time since the award 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

II.  GERD with Hiatal Hernia

Factual background

As noted previously, the veteran's period of service ended in 
September 1997.  In June 1998, service connection was granted 
for gastroesophageal reflux disease with hiatal hernia; the 
disability was evaluated as 10 percent disabling, and this 
evaluation has remained in effect since that time.

Service medical records show that in April 1993, the veteran 
complained of heartburn.  A March 1995 treatment note records 
his complaint of experiencing heartburn symptoms at every 
meal since May 1994.  In April 1995 the veteran reported that 
his symptoms were relieved with Zantac; he was diagnosed with 
gastroesophageal reflux disease versus peptic ulcer disease.  
An October 1996 treatment note indicates that the veteran 
reported experiencing dysphagia to solids as well as a 
burning sensation to his epigastric region; a barium swallow 
revealed the presence of a small hiatal hernia and minimal 
filling of the anterior upper trachea due to regurgitation.  
Treatment notes for December 1996 reflect a diagnosis of 
GERD, and diagnostic testing in March 1997 revealed an 
irregular Z line, without esophagitis.  The service records 
show that the veteran's weight for the period prior to 
October 1996 ranged from 130 to 165 pounds, and that from 
October 1996 to his discharge his weight ranged from 162 to 
170 pounds.  Blood chemical testing consistently indicated 
that the veteran's hemoglobin level was within the identified 
range of normal.  The service medical records include the 
report of a Medical Board noting that the veteran was well 
nourished on physical examination; the report also indicates 
that routine laboratory results were unremarkable.

The veteran was afforded a VA examination in February 1998, 
at which time he reported that he worked for a plastics 
production factory.  He complained of experiencing acid pain 
in his stomach after every meal and indicated that he used 
Zantac for the relief of his symptoms.  Physical examination 
showed that he was well nourished and healthy appearing.  His 
weight was recorded as 165 pounds, and no gastrointestinal 
abnormalities were identified.  Blood chemical testing showed 
that the veteran's hemoglobin level was within the identified 
reference range of normal.  The veteran was diagnosed with 
GERD.

In several statements on file, the veteran indicated that he 
experienced frequent and severe regurgitation when sleeping.  
He also reported diminishing relief from Zantac, and 
indicated that he experiences regurgitation of acid about 
once each week.  He also reported missing 19 hours of work in 
November 2002 on account of chest pain attributed to his 
gastrointestinal condition, and that while he had changed his 
diet and medication regimen, he continued to experience some 
chest pains.

On file are VA treatment records for March 1999 to March 2000 
which show that the veteran presented in March 1999 with 
complaints of heartburn alleviated by Zantac.  He presented 
in March 2000 weighing 170 pounds, and at which time he was 
diagnosed with GERD.  

On VA examination in August 2001, the veteran complained of 
heartburn and burning of his esophagus, which was only 
partially relieved with medication.  He indicated that he 
tried to follow a low-fat diet and to avoid spicy foods.  The 
veteran appeared well-nourished on examination, and weighed 
173 pounds.  He was diagnosed with hiatal hernia with GERD.

At his September 2002 hearing before the undersigned, the 
veteran testified that he uses medications for his 
gastrointestinal disability with some relief.  He indicated 
that he experienced regurgitation when sleeping at least once 
each week, and used two pillows to alleviate that symptom.  
He denied experiencing any weight loss or difficulty with 
swallowing food.  He testified that he infrequently 
experienced regurgitation while eating.

On file are private medical records for November 2002 which 
show that the veteran was admitted to an emergency room with 
complaints of chest pain radiating to his left upper 
extremity; he denied experiencing any previous episodes of 
similar chest pain.  He denied any shortness of breath, 
diaphoresis, nausea or vomiting.  His weight was 170 pounds.  
The veteran's hemoglobin levels were within the identified 
range of normal on blood chemical testing.  At discharge, the 
veteran was advised to avoid eating greasy or spicy foods.  
On follow-up examination shortly thereafter, the veteran 
reported that he continued to experienced episodes of chest 
pains.  He weighed 174 pounds.  The treating physician 
attributed the chest pains to probable reflux.

Analysis

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 - 
29,489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

The RO rated the veteran's disability as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that 
code, a hiatal hernia warrants a 10 percent evaluation with 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Review of the record discloses that the veteran has reported, 
for examination and treatment purposes, recurrent symptoms of 
heartburn and regurgitation, and the record shows that he was 
in fact treated on an emergency basis on one occasion for 
chest pain radiating to his left arm that was attributed to 
his acid reflux.  The record further reflects that the 
veteran's symptoms are only occasionally relieved by 
medication and that medication and dietary changes have been 
suggested by his treating physicians for the further 
alleviation of his symptoms.  Under the circumstances, given 
the evidence showing that the veteran's symptoms are 
persistent and only occasionally relieved by medication, the 
Board finds that the above evidence is consistent with the 
criteria for a 30 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  However, the Board also concludes that 
the evidence on file does not support assignment of an 
evaluation in excess of 30 percent for the veteran's 
disability.  

In this regard the Board points out that the veteran has 
neither reported nor demonstrated symptoms of vomiting, 
hematemesis or melena, and that blood chemical testing is 
completely negative for any suggestion of anemia.  In 
addition, the February 1998 and August 2001 VA examiners 
described the veteran as well-nourished, and the February 
1998 examiner additionally described him as healthy 
appearing.  In short, the medical evidence does not 
demonstrate the presence of symptoms associated with the 
veteran's service-connected disability which are productive 
of severe impairment of health.

Moreover, while the record reflects that the veteran weighed 
as little as 162 pounds in October 1996, the record shows 
that the veteran's weight has actually remained relatively 
stable since October 1996, increasing from 162 to 174 pounds, 
with only minor fluctuations.  As noted previously, in 
evaluating weight loss, consideration is to be given to 
standard age, height, and weight tables, and also to a 
particular individual's predominant weight pattern as 
reflected by the records.  Since the veteran's predominant 
weight pattern is one of relative stability, or at worst one 
of progressive weight gain, the Board finds that weight loss 
for VA rating purposes has not been demonstrated; the veteran 
does not contend otherwise and in fact has testified that he 
has not lost any weight.

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, while 
the precise date of the onset of the veteran's disability is 
unclear, the records do demonstrate the presence of the 
disorder by October 1996.  The veteran's highest recorded 
weight for the period prior to October 1996 was 165 pounds.  
Even assuming, then, that the veteran's baseline weight is as 
high as 165 pounds, even minor weight loss under the amended 
criteria of 38 C.F.R. § 4.112 requires the loss of at least 
10 percent of the baseline weight (sustained for three months 
or longer), or in this case 17 pounds.  In other words, the 
veteran's weight must have dropped to at least 148 pounds to 
constitute minor weight loss.  At no point has the veteran's 
recorded weight since October 1996 been less than 162 pounds.  
The veteran consequently has not demonstrated any weight loss 
for rating purposes even under the amended criteria of 
38 C.F.R. § 4.112.

Accordingly, in the absence of symptoms of material weight 
loss, hematemesis or melena, or anemia, or symptom 
combinations productive of severe impairment of health, there 
is no basis in the record for assignment of a disability 
evaluation in excess of 30 percent for GERD with hiatal 
hernia under the provisions of Diagnostic Code 7346.

The Board additionally notes that as there is no evidence of 
gastritis, the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7307 are not for application.

The Board lastly notes that as the veteran has not undergone 
a gastrectomy, the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2002), pertaining to postgastrectomy 
syndromes, are not for application.

In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's GERD with 
hiatal hernia most nearly approximates the criteria for a 30 
percent evaluation, but no more, under Diagnostic Code 7346.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
While the evidence shows that the veteran left work on one 
occasion to seek emergency treatment for his gastrointestinal 
symptoms, the record reflects that the veteran was medically 
cleared to return to work the next day.  Moreover, while the 
veteran contends that he missed 19 hours of work on account 
of the above incident, he has neither contended nor shown 
that the above incident adversely impacted his employment, 
that he has missed any other work because of his 
gastrointestinal disability, or that his gastrointestinal 
disability otherwise impacts his employment.

In addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the gastrointestinal 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In short, there is 
no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, supra; Shipwash, supra.

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for GERD with hiatal 
hernia, assigned the veteran an effective date for the grant 
of service connection of October 1, 1997.  The Board has 
reviewed the evidence on file and concludes that the evidence 
supports assignment of a 30 percent evaluation, but no more, 
for the entire period since October 1, 1997 (the effective 
date for the grant of service connection).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

III.  Plantar Fasciitis with Bilateral Heel Spurs

Factual background

Service connection was granted for plantar fasciitis with 
bilateral heel spurs in June 1998; the disability was 
evaluated as non-compensably disabling, and this evaluation 
has remained in effect since that time.

Service medical records show that the veteran complained of 
left foot pain in May 1995; he was diagnosed with tendonitis 
versus plantar fasciitis.  A February 1996 treatment note 
indicates that the veteran reported left heel pain; no 
abnormalities were identified on physical examination, and no 
obvious deformity, limitation of motion, or pain was present.  
A September 1996 treatment note indicates that the veteran 
complained of left heel discomfort; range of motion was 
normal on examination.  In November 1996, the veteran was 
diagnosed with fasciitis after physical examination revealed 
the presence of left heel tenderness.  X-ray studies 
disclosed the presence of a small left plantar heel spur, 
with no other abnormalities.  The service records include the 
report of a Medical Board, which indicates that the veteran 
complained of a heel spur on the left foot causing pain.  

The veteran was afforded a VA examination in February 1998, 
at which time he reported that he worked for a plastics 
production factory.  He complained of heel pain with standing 
more than six hours, and indicated that the pain was also 
present on waking in the morning.  Physical examination 
showed that the veteran had normal muscle strength, tone and 
mass in the lower extremities, and that sensation was intact.  
His feet were normal in appearance and he exhibited full 
range of motion without any tenderness.  The veteran had a 
normal gait and was able to heel and toe walk without 
difficulty.  X-ray studies of the feet revealed small 
bilateral inferior calcaneal spurs.  The veteran was 
diagnosed with bilateral heel spurs, intermittently 
symptomatic.  While the examiner did not identify the 
presence of any functional impairment associated with the 
bilateral heel spurs, the examiner did indicate that the 
veteran experienced mild functional impairment from his other 
orthopedic conditions of right elbow, right wrist and left 
wrist disabilities.

In several statements on file, the veteran indicates that his 
heels are very tender and that it is becoming harder to walk 
on his heels.  He reports that he works twelve hour shifts in 
required steel-toed footwear, and that he experiences daily 
heel pain requiring the use of heel cushions.  The veteran 
indicates that he is unable to do chores at home that require 
much manual labor.

On file are VA treatment records for March 1999 to March 2000 
which show that the veteran was noted on a review of his 
systems in March 1999 to have bilateral heel spurs; the 
treatment records are otherwise negative for any further 
reference to the veteran's disability.

On VA examination in August 2001, the veteran reported 
working at a production job on night shift, which required 
twelve hours of standing at a time in heavy work boots with 
inserts that required replacement at least twice each year.  
The veteran also indicated that he used bilateral heel cups 
and as well as over-the-counter medications for the relief of 
his foot pain.  On physical examination the veteran reported 
no specific joint pain, and he exhibited good muscle strength 
in all groups, with normal range of motion in all joints.  No 
swelling in any joint, or any redness or warmth was 
identified.  The veteran was able to ambulate normally 
without any type of assistance, and was able to heel and toe 
walk.  The veteran was able to squat and rise. 

At his September 2002 hearing before the undersigned, the 
veteran testified that his treating physicians would not 
issue him an orthopedic appliance for his feet, but rather 
told him to soak his feet and to buy heel cups.  He indicated 
that he uses over-the-counter pain medications for his feet, 
and that he experienced bilateral foot pain, swelling and 
cramps, mainly on the heels.  He indicated that he tended to 
distribute his weight so as to avoid placing pressure on his 
heels, and that he used inserts for the heel.  He indicated 
that the heel cups he had used previously had brought relief.  
He testified that his bilateral foot problems did not 
significantly interfere with his work.

On file are private treatment records for November 2002 which 
show that the veteran was admitted to an emergency room after 
experiencing chest pains at his job.  Physical examination of 
the extremities disclosed full range of motion without edema.

Analysis

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The RO has evaluated the veteran's plantar fasciitis with 
bilateral heel spurs under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under Diagnostic Code 5276, a non-compensable 
evaluation is warranted for mild bilateral flatfoot, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for bilateral moderate flatfoot, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  A 30 percent rating is warranted for 
bilateral severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 
(2002).

Alternatively, a 10 percent evaluation is warranted for 
bilateral anterior metatarsalgia.  38 C.F.R. § 4.71a. 
Diagnostic Code 5279 (2002).  A 10 percent evaluation is 
warranted for moderate foot injury, a 20 percent evaluation 
is warranted for moderately severe foot injury, and a 30 
percent evaluation is warranted for severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  

A 10 percent rating is warranted for moderate limitation of 
ankle motion and a 20 percent rating is warranted for marked 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002). 

Review of the medical evidence shows that the veteran has X-
ray evidence of right and left heel spurs, and he has 
testified that the prolonged standing required of him at work 
causes bilateral foot pain, swelling and cramps.  Although 
his complaints have not been clinically corroborated on any 
examination since service, the Board nevertheless finds his 
testimony as to the presence of pain with prolonged standing 
credible and supported both by the X-ray findings documenting 
an underlying pathology for his complaints, as well as by the 
opinion of the February 1998 examiner who concluded that the 
veteran's bilateral heel spurs were intermittently 
symptomatic.  While the veteran reports that he does 
experience some relief of his symptoms with the use of 
inserts and heel cups, in the Board's opinion the pain 
experienced by the veteran on use of his feet is more 
consistent with the criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, than that for 
a non-compensable evaluation under the same code.  However, 
the Board also concludes that the evidence on file does not 
support assignment of an evaluation in excess of 10 percent 
for the veteran's bilateral heel disability.  

In this regard the Board notes that while the veteran's 
complaints of bilateral foot pain are corroborated by 
evidence showing a basis for that pain sufficient to warrant 
a compensable disability rating, the veteran nevertheless has 
not demonstrated any objective evidence of pain at any 
examination since service.  The February 1998 VA examiner 
specifically noted the absence of any foot tenderness and 
indicated that the veteran had full range of motion, and the 
August 2001 examiner noted that the veteran did not complain 
of any joint pain and was able to perform activities such as 
heel and toe walking without any noted difficulty; both 
examiners noted that the veteran was able to ambulate without 
difficulty.  In light of the absence of any clinical evidence 
since service of foot pain on manipulation or use, and as the 
veteran's heel disabilities were described on examination as 
only intermittently symptomatic, the Board finds that any 
foot pain on manipulation and use experienced by the veteran 
is not accentuated such as to warrant assignment of a higher 
evaluation.  Moreover, there is no evidence of any marked 
deformity, swelling on use or callosities associated with the 
veteran's plantar fasciitis with bilateral heel spurs.  A 30 
percent evaluation under Diagnostic Code 5276 is therefore 
not warranted.

In addition, although the veteran experiences some pain with 
use of his feet and while he is entitled to a single 10 
percent evaluation for both feet under Diagnostic Code 5276, 
the Board finds that he is not entitled to even a compensable 
evaluation for either foot under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  In this regard, the Board 
again notes that the veteran's complaints of pain, while 
supported by the presence of X-ray evidence of small 
calcaneal spurs, have not been clinically corroborated on 
examination.  Moreover, the February 1998 examiner described 
the veteran's heel spurs as only intermittently symptomatic, 
range of joint motion in the foot has been consistently 
described as full and his gait as normal, and he is able to 
heel and toe walk and squat and rise without any identified 
difficulty.  The Board has considered the veteran's 
complaints of pain, cramps and swelling, but notes that while 
the February 1998 examiner explicitly indicated that the 
veteran's right elbow and bilateral wrist disabilities were 
productive of functional impairment, he did not indicate that 
the veteran's bilateral heel spurs were productive of even 
mild functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes in passing that while the veteran contends that his 
bilateral foot problems are exacerbated after working for 
several hours, he exhibited full range of motion of his lower 
extremities without evidence of edema when transferred 
directly from work to the emergency room in connection with 
chest pains in November 2002.  In light of the absence of any 
clinical corroboration of the veteran's complaints of foot 
pain, cramping or swelling, or of any functional impairment 
affecting his feet, the Board concludes that the evidence in 
its entirety does not establish that the plantar fasciitis 
and heel spurs of either foot are productive of even moderate 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board also notes that as the veteran's range of lower 
extremity motion has consistently been described as full, 
without any suggestion of functional impairment due to pain, 
swelling or other factors, and as there is otherwise no 
evidence of impaired range of right or left ankle motion, a 
compensable evaluation for either heel spur under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 is not warranted.

Accordingly, the Board concludes that the evidence supports a 
10 percent evaluation for plantar fasciitis with bilateral 
heel spurs under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
Notably, however, the veteran admits that his bilateral foot 
disability interferes only minimally, if at all, with his 
employment, and there is otherwise no indication that his 
disability has adversely affected his employment.  Moreover, 
the evidence of record does not reflect frequent periods of 
hospitalization because of the service-connected disability, 
or indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra;  Shipwash, supra.

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for plantar fasciitis 
with bilateral heel spurs, assigned the veteran an effective 
date for the grant of service connection of October 1, 1997.  
The Board has reviewed the evidence on file and concludes 
that the veteran has evidenced an underlying 10 percent level 
of severity, but no more, for his condition since the award 
of service connection.  Accordingly, the veteran is entitled 
to assignment of a 10 percent rating for his disability for 
the entire period since October 1, 1997.  See Fenderson, 
supra.


ORDER

Entitlement to a rating in excess of 30 percent for exercise-
induced asthma is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a 30 percent 
evaluation for GERD with hiatal hernia is granted.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a 10 percent 
evaluation for plantar fasciitis with bilateral heel spurs is 
granted.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

